Citation Nr: 9927231	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  99-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from April 1964 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above-noted claim.

The Board is unable to undertake appellate consideration of 
the case at this point.  There is an indication of 
potentially relevant medical records that should either be 
obtained by the RO (for VA treatment records) or that the 
veteran should be given an opportunity to submit (if private 
records).  The veteran requested that the RO obtain his 
medical records from the VA Medical Centers (VAMCs) in 
Mobile, Alabama, and Biloxi, Mississippi.  Therefore, the RO 
should make arrangements to obtain these records on remand.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).

The veteran has also reported that he suffers from bilateral 
hearing loss, tinnitus and arthritis of the knees and right 
arm, and that VA never fully researched all of his different 
disabilities.  On remand, the RO should advise the veteran of 
the importance of any private medical records to his claim 
and request that he provide evidence showing diagnosis of and 
treatment for bilateral hearing loss, tinnitus and arthritis 
of the knees and right arm.  See 38 U.S.C.A. § 5103 (West 
1991).

The Board is unable to determine whether the veteran's claim 
may be well grounded until VA treatment records are 
associated with the file and the veteran has been told of the 
importance to his claim of submitting medical evidence to 
support it.

Accordingly, the case is REMANDED for the following 
development by the RO:  

1.  Obtain the veteran's complete 
treatment records dated from 1998 forward 
from the VAMCs in Mobile, Alabama, and 
Biloxi, Mississippi.  All records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

2.  Tell the veteran that medical records 
reflecting diagnosis of and treatment for 
bilateral hearing loss, tinnitus and 
arthritis of the knees and right arm are 
important in connection with his claim and 
that, if there are private records 
pertinent to his claim, he should obtain 
and submit those records.  See 38 C.F.R. 
§ 3.159(c) (1998).  Allow an appropriate 
period of time for response.

3.  After completing the above, make a 
determination as to whether the veteran 
has presented a well grounded claim.  If 
he has, undertake any additional 
development that may be indicated.  
Readjudicate the veteran's claim, giving 
consideration to any additional evidence 
obtained on remand.  If the determination 
is adverse to the veteran, provide him and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


